       Case 1:20-cr-00603-PKC Document 33 Filed 07/27/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                          -   -    -    -   -   X

  UNITED STATES OF AMERICA
                                                                         SUPERSEDING
                   - v. -                                                INDICTMENT

  NICHOLAS JOSEPH ,                                                      S2 20 Cr. 603 (PKC)
     a/k/a "Gotti , "
     a/k/a "Finesse ,"

                                      Defendant.

                                                        -   -   X


                                         COUNT ONE
                                 (Racketeering Conspiracy)

              The Grand Jury charges:

              1.         From at least in or about 2014, up to and including

in or about December 2020, NICHOLAS JOSEPH,                              a/k/a "Gotti," a/k/a

"Finesse, "        the    defendant,     and           others        known    and    unknown,     were

members and associates of a criminal organization that operated

principally in the Castle Hill Houses in the Soundview neighborhood

of the Bronx, New York (the "Castle Hill Crew").                                    The members and

associates of the Castle Hill Crew engaged in, among other things,

narcotics trafficking, bank fraud,                          and acts involving murder and

assault.

              2.         The    Castle   Hill          Crew,        including    its    leadership,

membership,         and        associates,        constituted            an     "enterprise , "     as

defined by Title 18 , United States Code, Section 1961(4), that is,

a group of individuals associated in fact,                               although not a legal

entity .   The Castle Hill Crew constituted an ongoing organization
         Case 1:20-cr-00603-PKC Document 33 Filed 07/27/21 Page 2 of 11




whose members functioned as a continuing unit for a common purpose

of achieving the objectives of the Castle Hill Crew.                      At all times

relevant to this Indictment, the Castle Hill Crew has engaged in ,

and its act i vities affected , interstate and foreign commerce .

               3.      NICHOLAS    JOSEPH,       a/k/a   "Gotti," a/k/a     "Finesse,"

the defendant ,        participated in the operation of the Castle Hill

Crew ,   and        participated    in   unlawful        and   other    activities    in

furtherance of the conduct of the Castle Hill Crew's affairs.

                        Purposes of the Castle Hill Crew

               4.      The purposes of the Castle Hill Crew included the

following :

                       a.   Enriching the members and associates of the

Castle Hill Crew through , among other things,                  (1 ) the distribution

of narcotics ,        including cocaine ,         heroin ,   cocaine base in a form

commonly known as "crack", marijuana , oxycodone , and alprazolam;

and (2) bank fraud .

                       b.   Preserving       and protecting       the   power   of   the

Castle Hill Crew and its members and associates through murder ,

assaults , other acts of violence , and threats of violence .

                       c.   Promoting and enhancing the Castle Hill Crew

and the reputation and activities of its members and associates .




                                             2
       Case 1:20-cr-00603-PKC Document 33 Filed 07/27/21 Page 3 of 11




                 Means and Methods of the Castle Hill Crew

            5.       Among the means and methods employed by the members

and associates in conducting and participating in the conduct of

the affairs of the Castle Hill Crew were the followinq :

                     a.      Members and associates of the Castle Hill Crew

committed , consp i red to commit , attempted and threatened to commit

acts of violence , includi ng acts involving mu r der and assault , to

protect and expand the Castle Hill Crew ' s              criminal operat i ons ,

resolve disputes within the Castle Hill Crew ,                and against rival

gang members and disfavored members of the Castle Hill Crew .

                     b.      Members and associates of the Castle Hill Crew

used violence and threats of violence ,              including acts involving

murder and assault , against others , including in particular rival

gang members .

                     c.      Members and associates of the Cast l e Hill Crew

sold narcotics , including cocaine , heroin , cocaine base in a form

commonly known as " crack ", marijuana , oxycodone , and alprazolam .

                     d.      Members and associates of the Castle Hill Crew

committed     bank        fraud    by   depositing   checks   containing     false

information       into      bank    accounts    controlled    by   members     and

associates of the Castle Hill Crew .

                     e.      Members and associates of the Castle Hill Crew

possessed , stored , and used firearms and ammunition .




                                            3
        Case 1:20-cr-00603-PKC Document 33 Filed 07/27/21 Page 4 of 11




                                The Racketeering Conspiracy

            6.        From at least in or about 2014 , up to and including

in or about December 2020 ,                in the Southern District of New York

and elsewhere ,       NICHOLAS JOSEPH ,              a/k/a "GC:ltti ," a/k/a "Finesse,"

the defendant , and others known and unknown, being persons employed

by and associated with the Castle Hill Crew described in Paragraphs

One    through     Five          of    this     Indictment ,       knowingly       combined ,

conspired , confederated,              and agreed together and with each other

to violate the racketeering laws of the United States ,                                to wit ,

Section    1962 (c)        of    Title   18,    United     States    Code ,     that   is ,    to

conduct and participate , directly and indirectly ,                       in the conduct

of the affairs of the Castle Hill Crew , which was engaged in , and

the activities of which affected , interstate and f ore ign commerce ,

through a pattern of racketeering activity consisting of :

                      a.        Multiple       acts    involving     murder ,     chargeable

under the foll ow ing provisions of state law:                       New York Penal Law,

Sections    125 . 25 ,      125 . 27     (murder) ,     105.15     (conspiracy) ,       110.00

(attempt) , and 20 . 00 (aiding and abetting);

                    b.          Multiple       acts     indictable     under      Title       18 ,

United States Code , Sections 1344 (bank fraud) , and 2 (aiding and

abetting) ; and

                      c.        Multiple offenses involving the distribution

of controlled substances , including cocaine , heroin , cocaine base

in a   form common l y known as " crack ",                 marijuana ,    oxycodone ,         and

                                                 4
         Case 1:20-cr-00603-PKC Document 33 Filed 07/27/21 Page 5 of 11




alprazolam chargea~le under Title 21, United States Code , Sections

84 1 (a) (1)    (distributi on and possession with intent to distribute)

and 846 (conspiracy) , and Title 18, United States Code, Section 2

(aiding and abetting) .

                7.        It was a part of the conspi racy that the defendant

agreed    that        a   conspirator        would   commit       at   least    two   acts    of

racketeering activity in the conduct of the affairs of the Castle

Hill Crew.

               (Title 18 , United States Code, Section 1962(d) . )

                                     COUNT TWO
                      (Violent Crime in Aid of Racketeering)

                The Grand Jury further charges:

                8.        At   all   times    relevant       to    this     Indictment,      the

Castle Hill Crew, as described in paragraphs 1 through 5 of Count

One of this           Indictment,      which are repeated and incorporated by

reference        as       though     fully    set    forth        herein,      including     its

leadership , membership, and associates, constituted an enterprise,

as that term is defined in Title 18, United States Code , Section

1959 (b) (2) , that is,            an association in fact of individuals which

engaged in, and the activities of which affected,                            interstate and

foreign commerce.               The Castle Hill Crew constituted an ongoing

organization whose members functioned as a continu ing unit for a

common purpose of achieving the objectives of the Castle Hill Crew.




                                                5
         Case 1:20-cr-00603-PKC Document 33 Filed 07/27/21 Page 6 of 11



              9.         At    all     times      relevant            to       this         Indictment ,      the

Castle Hill Crew , through its members and associates , engaged in

racketeering activity , as that term is defined in Title 18, United

States     Code ,         Sections         1961(1)          and       1959(b)(l) ,              namely       acts

involving      murder ,         in     violation           of       New    York        Penal       Law ,     acts

indictable under Title 18 , United States Code , Sections 1344 (bank

fraud) and 2 , and offenses involving the distribution of controlled

substances ,       including           cocaine ,       heroin ,           cocaine           base   in   a    form

commonly known as "crack", marijuana, oxycodone , and alprazolam ,

chargeable         under       Title       21,   United         States             Code ,     Sections       812 ,

841(a) (1) , and 846 , and Title 18 , United States Code , Section 2.

              10 .       On or about April 28, 20 17, in the Southern District

of New York and elsewhere, NICHOLAS JOSEPH , a/k/a "Gotti, " a /k/ a

"Finesse ,"        the     defendant ,           and       others         known        and      unknown,          as

consideration         for       the    receipt         of ,     and       as       consideration            for    a

promise and agreement to pay , a thing of pecuniary value from the

Castle Hill Crew , and for the purpose of gaining entrance to and

maintaining and increasing position in the Castle Hill Crew ,                                                     an

enterprise engaged in racketeering activity , as described above ,

knowingly      assaulted              an    individual              with       a     dangerous          weapon ,

attempted to assault an individual with a dangerous weapon,                                                   and

attempted to murder an individual , and willfully caused and aided

and abetted the same ,                to wit ,     JOSEPH and others shot at a rival

gang   member        in       the    vicinity      of         the     Story          Playground         in    the

                                                       6
      Case 1:20-cr-00603-PKC Document 33 Filed 07/27/21 Page 7 of 11



Soundview neighborhood of the Bronx , and willfully caused and aided

and abetted the same , in violation of New York Penal Law , Sections

120 . 05, 120 . 14 , 125.25, 110 . 00, and 20 . 00 , during which a twel ve -

year - old victim was injured.

        (Title 18 , United States Code , Sections 1959 (a) (3) ,
                     19 5 9 (a ) ( 5) , (a) ( 6) , and 2 . )

                                       COUNT THREE
                                    (Firearm Offense)

              The Grand Jury further charges :

              11 .        On or about April 28 , 2017 , in the Southern District

of New York , NICHOLAS JOSEPH , a/k/a "Gotti," a/k/a "Finesse ," the

defendant , during and in relation to a crime of violence for which

he may be prosecuted in a court of the United States , namely the

violent crime in aid of racketeering charged in Count Two of this

Indictment ,         knowingly      did     use       and   carry   a   firearm,   and      in

furtherance          of    such   crime ,    did      possess   a   firearm ,   which    was

brandished and discharged , and did aid and abet the same.

  (Title 18 , United States Code , Sections 924 (c) (1) (A) (i) ,                  (ii) ,
                           (iii) , and 2.)

                                      COUNT FOUR
                          (Felon in Possession of a Firearm)

              The Grand Jury further charges :

              12 .        On or about July 10, 2020 , in the Southern District

of New York , NICHOLAS JOSEPH , a/k/a " Gotti ," a/k/a "Finesse," the

defendant ,     knowing -he had prev i ously been convicted of a                    crime

punishable by imprisonment for a term exceeding one year , knowingly

                                                  7
          Case 1:20-cr-00603-PKC Document 33 Filed 07/27/21 Page 8 of 11




did possess a firearm and ammunition ,                         to wit ,       a Ruger Speed- Six

. 38     special      caliber      revolver      and    . 38    caliber        Remington - Peters

cartridges ,          all     of   which     had       previously         been     shipped        and

transp orted in interstate and foreign commerce .

             (Ti tle 18 , United States Code , Section 922 (g) (1) . )

                                        COUNT FIVE
                            (Felon in Possession of a Firearm)

               The Grand Jury further charges :

               13.      From at least in or about November 2020 , up to and

including in or about December 2020 , in the Southern District of

New York ,      NICHOLAS JOSEPH ,           a/k/a "Got ti ," a/k/a "Finesse," the

defendant ,        knowing he had previously been convicted of a crime

punishable by imprisonment for a term exceeding one year , knowingly

did possess a firearm and ammunition , to wit , a Raven Arms MP-25

. 25     caliber       semi - automatic          pistol        and     . 25     caliber      Aguila

cartridges ,          all     of   which     had       previously         been     shipped        and

transported in interstate and foreign commerce.

             (T itle 1 8 ,     United States Code ,            Section 922 (g)     (1) . )

                                   FORFEITURE ALLEGATIONS

               14 .    As a result of committing the racketeering offense

alleged in Count One of this Indictment ,                            NICHOLAS JOSEPH ,        a/k/a

"Got ti ,"    a/k/a         "Fi nesse ,"   the    defendant ,         shall     forfeit      to   the

United States , pursuant to Title 18 , United States Code , Section

1963 :



                                                  8
        Case 1:20-cr-00603-PKC Document 33 Filed 07/27/21 Page 9 of 11




                        a.        any     interest     acquired     and    maintained      in

violation of Title 18 ,                 United States Code ,       Section 1962 ,       which

interests are subject to forfeiture to the United States pursuant

to Title 18 , United States Code , Section 1963(a) (1) ;

                        b.        any interest in , security of , claims against ,

and property and contractual rights of any kind affording a source

of    influence         over ,      the    enterprise     which     the     defendant     has

established , operated , controlled , conducted , and participated in

the   conduct        of ,    in violation of Title          18 ,   United States Code ,

Section 1962 , which interests , securities , claims , and rights are

subject to forfeiture to the United States pursuant to Title 18 ,

United States Code , Section 1963 (a) (2) ; or

                        c.        any property constituting and derived from any

proceeds which the defendant obtained ,                     directly and indirectly,

from racketeering activity , in violation of Title 18 , United States

Code , Section 1962 , which property is subject to forfeiture to the

United States pursuant to Title 18 ,                    United States Code ,         Section

1963 (a) (3) .

                                 Substitute Assets Provision

              15 .          If    any     of     the   above - described       forfeitable

property , as a result of any act or omission of the defendant :

                        a.       cannot     be   located upon      the    exercise   of due

diligence ;




                                                  9
          Case 1:20-cr-00603-PKC Document 33 Filed 07/27/21 Page 10 of 11




                    b.     has been transferred or sold to , or deposited

with , a third person ;

                    c.     has been placed beyond the jurisdiction of the

Court ;

                    d.     has been substantially diminished in value ; or

                    e.     has been commingled with other property which

cannot be subdivided without difficulty ;

it is the intent of the United States , pursuant to Title 18, United

States Code ,      Section 1963 (m) ,   and Title 28 ,   United States Code ,

Section 2461(c) ,        to seek forfeiture of any other property of the

defendant up to the value of the above forfeitable property.

     (Title 18 , United States Code , Sections 982 and 1963 ; and
            Title 28 , United States Code , Section 2461 . )




                                             AU~~~
                                             United States Attorney




                                        10
Case 1:20-cr-00603-PKC Document 33 Filed 07/27/21 Page 11 of 11




              UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF NEW YORK


                UNITED STATES OF AMERICA

                            - v. -

                     NICHOLAS JOSEPH,
                      a/k/a "Gotti,"
                     a/k/a "Finesse,"
                        Defendant.


                  SUPERSEDING INDICTMENT

                    S2 20 Cr . 603    (PKC)

        (18 U . S . C . §§ 1959(a) , 1962(d) ,     924(c) ,
                         922(g) , and 2 . )

                                        AUDREY STRAUSS
              ,//      ~    United States Attorney .


            ~//~                              Foreperson .




                                              .Jtl(leJl..sEOf().)6-   1v11ac1ttt~A1r FILEtJ
                                                 7 (2,,7 ( ld U       {l5MJ ~lltl9-/-f 11./Ert#;l,v
                                                                  e-
